EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

IN THE CLAIMS:
In claim 18, lines 9-10, please amend “an extrication condition of the board” to be “said extrication condition of the board”

In claim 33, line 1, please delete “(2)” from the text of the claim.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth including that of independent claim 18.
Regarding independent claim 18, the closest prior art of record, U.S. Patent 7,360,543 to Coleman teaches a patient assist lift/extrication board including a support body, at least one apical anchoring strap, and gripping means including a first/second lifting handle. The prior art, however, does not teach nor fairly disclose wherein first and second lifting handles are configured to be pulled along the board towards the apical anchoring strap so that when the lifting handles are pulled towards the apical anchoring strap each handle defines a restraint for a respective armpit. This functional limitation, in combination with the other structure present in the independent claim is not taught nor suggested by Coleman. Other cited prior art such as U.S. Patent 9,827,152 to Calkin teaches a shoulder strap (210) containing a buckle (305) configured to be used to pull the strap during an air rescue, however Calkin’s shoulder strap further does not define a restraint for a user’s armpit while the strap is being pulled toward an apical anchoring strap as the strap of Calkin would be pulled vertically. Finally, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of independent claim 18 may be reasonably maintained.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420. The examiner can normally be reached MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
8/12/2022